DISMISSED; Opinion Filed April 3, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01469-CV

                                STACY HAMPTON, Appellant
                                          V.
                             SIR BELMONT APTS. LLC, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-06027-D

                              MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                               Opinion by Justice Partida-Kipness
       The clerk’s record in this case is past due. By letter dated January 30, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice.        That notice was returned to the court as

undeliverable. The clerk’s office then left appellant a voice message directing appellant to update

her mailing address. To date, appellant has not provided the required documentation, updated her

mailing address, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE



181469F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 STACY HAMPTON, Appellant                             On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
 No. 05-18-01469-CV         V.                        Trial Court Cause No. CC-18-06027-D.
                                                      Opinion delivered by Justice Partida-
 SIR BELMONT APTS. LLC, Appellee                      Kipness. Justices Bridges and Carlyle
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SIR BELMONT APTS. LLC recover its costs of this
appeal from appellant STACY HAMPTON.


Judgment entered this 3rd day of April, 2019.




                                                –3–